Quinn, Chief Judge
(concurring' in part and dissenting in part) :
Except for the conclusion that there was an instructional error as to the sentence, I agree with the principal opinion.
Certainly, it is important, in regard to the findings, that the court members be instructed on the limited purpose for which evidence of other offenses is admitted against the accused. The reason for the rule is that, if no cautionary instruction is given, the court members might infer guilt “merely from the commission of other offenses.” Montgomery v United States, 203 F2d 887, 891 (CA5th Cir) (1953). However, once the accused is properly convicted, the court members are entitled to relevant evidence to indicate the kind of person the accused is, and the kind of punishment that should be imposed. The Manual for Courts-Martial, United States, 1951, specifically recognizes the need for such evidence. It provides that “the prosecution and defense may present appropriate matter to aid the court in determining the kind and amount of punishment to be imposed.” Id., paragraph 75a.
Acts of misconduct other than those charged, and other than previous convictions, may be admitted against the accused, in an appropriate situation. United States v Blau, 5 USCMA 232, 17 CMR 232. Here, the acts of misconduct are intimately connected with the accused’s desertion. In my opinion, they are “appropriate matter” for the court-martial’s consideration in determining a just sentence. The evidence was- properly before the court, and can be regarded as matter in aggravation of the offense found. Compare my dissent in United States v Pavoni, 5 USCMA 591, 595, 18 CMR 215. I would, therefore, affirm the decision of the board of review.